DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/21 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 has been considered by the examiner.




Response to Amendment
The applicant has amended the following: 
		Claims: 1, 4, 6, 8, 10, 12, 15, 17 and 19 have been amended. 
		Claims: 21 have been added. 
		Claims: 2-3, 5, 7, 9, 11, 13-14, 16, 18 and 20 have not been amended. 
		Claims: 16 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of Rinne et al. (US Patent Publication 2020/0084815 herein after referenced as Rinne).

Regarding claim 1 and claim 12, Horn discloses:
A communication method, comprising: and A master base station, comprising: 
a communications interface; a memory, the memory configured to store an instruction; and at least one processor, connected to both the memory and the communications interface, the at least one processor configured to execute the instruction stored in the memory to perform: (Horn, [0122] discloses the apparatus may include a processor component in the case the apparatus is configured as a master base station; Horn, [0117] discloses an apparatus includes at least one processor coupled to a transceiver or the like and to a memory holding instructions for establishing a connection).   
sending, by a master base station, a first request message to a secondary base station, wherein the first request message instructs the secondary base station to switch (Horn, Fig. 14 & [0100] discloses at step 2, the MeNB (i.e. reads on master base station) requests (i.e. reads on first request message) the SeNB (i.e. reads on secondary base station) to allocate / modify radio resources and depending on the actual scenario, it might contain E-RAB characteristics, UE capabilities and the current radio resource configuration of the UE or similar parameters; Horn, [0082] discloses as shown in Fig. 14, the addition and modification of the SeNB will require the S1-U tunnel associated with the EPS bearers of the UE to be moved to and from an SeNB; Horn, Fig. 14 & [0027] discloses a design of a call flow for taking back data bearers from a secondary eNB by a master eNB for data bearers (i.e. indicates obviousness that reads on switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session from a secondary bearer of the secondary base station to the master base station) terminated at the core network; Horn, [0061] discloses a data connection is a data path between two entities exchanging data and may be referred to as a PDN connection, etc. (i.e. reads on first session) and the PDN may have one or more associated data bearers so the UE can perform QoS for traffic related to that PDN (i.e. indicates obviousness that each data bearers has its own QoS traffic flow and therefore reads on a first QoS flow in a plurality of QoS flows of a first session); Horn, [0043] discloses a UE is configured with multiple data bearers for data communication and may be referred to as an EPS bearer and a data bearer may be established to a designated entity and may remain established throughout the lifetime of the connection and each data bearer may be associated with various characteristics such as one or more traffic flow templates, quality of service QoS parameters for data transfer, etc. and each data bearer may correspond to a radio bearer (i.e. indicates obviousness that each data bearer flow has its own radio bearer connection) and the dedicated data bearers may typically be associated with traffic of a specific type and associated with certain QoS; Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers (i.e. indicates obviousness of a first bearer connection to a master base station MeNB and a secondary bearer connection to a secondary base station SeNB); Horn, [0033] discloses RAN may include a number of evolved Node Bs eNBs wherein an eNB is an entity that communicates with the UEs and may be referred to as a Node B, base station, an access point, etc.. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the master base station and secondary base station has its own radio bearer and a data connection that includes multiple data bearer QoS flows wherein the request to modify send from the master base station MeNB to the secondary base station SeNB would include instructions to switch the data bearer QoS flow from the secondary base station radio bearer back to the master base station radio bearer).
 	wherein the first request message includes an identity (ID) of the first QoS flow, (Horn, [0106]-[0107] discloses a Master eNB may send an E-RAB modification indication message to the MME for data bearers to be offloaded and this message may include a list of data bearers to be off-loaded and pertinent information for each data bearer and discloses the pertinent information for each data bearer such as a data bearer ID (i.e. reads on ID of the first QoS flow); Horn, Fig. 14 & [0100] discloses the MeNB (i.e. reads on master base station) requests (i.e. reads on first request message) the SeNB (i.e. reads on secondary base station) to allocate / modify radio resources and depending on the actual scenario, it might contain E-RAB characteristics, UE capabilities and the current radio resource configuration of the UE or similar parameters; Horn, [0082] discloses as shown in Fig. 14, the addition and modification of the SeNB will require the S1-U tunnel associated with the EPS bearers of the UE to be moved to and from an SeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the request for modification of data bearers would include an ID of the data bearer in order for the SeNB to be able to identify as to which bearers to move from the SeNB to the MeNB).
and wherein the first session is a packet data unit (PDU) session (Horn, [0058] discloses x3-U may be a new data plane interface between master eNB and secondary eNB and may carry PDCP protocol data units PDUs (i.e. indicates obviousness that the session includes a PDU session) on the uplink and downlink over GTP; Horn, [0050] discloses packet data convergence protocol PDCP.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the data connection session would include a PDU session).
and wherein the second bearer is a bearer that is between the terminal device and the secondary base station; (Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers (i.e. indicates obviousness of a first bearer connection to a master base station MeNB and a secondary bearer connection to a secondary base station SeNB)).
and receiving, by the master base station, a first response message from the secondary base station, wherein the first response message responds to the first request message (Horn, Fig. 14 & [0102] discloses at step 4, the SeNB (i.e. reads on secondary base station) provides the new radio resource configuration (i.e. reads on first response message) to the MeNB (i.e. reads on master base station)).
	Horn discloses switching radio bearers back from the secondary base station to the master base station as well as disclosing that an RRC reconfiguration message is sent to the UE by the master base station and receives an RRC reconfiguration complete message and also discloses providing a PDU session but fails to explicitly disclose “and wherein the first session is a packet data unit (PDU)session between a terminal device and a core network,”.
	In a related field of endeavor, Rinne discloses:
	and wherein the first session is a packet data unit (PDU)session between a terminal device and a core network, (Rinne, [0039]-[0041] discloses the association between the UE and a packet data network is based on PDU sessions and the UE may have one or more PDU session where data flows of one PDU session are delivered over one RAN node to the UE or from the UE via one RAN node to the packet data network and discloses in 5G, PDU sessions are defined between the 5G-CN and UE (i.e. reads on PDU session between terminal device and a core network) through the user plane function hosting the gateway functionality and through the serving gNB and one PDU session which carries multiple QoS flows can be mapped to multiple data radio bearers DRBs based on their QoS requirements and discloses dual connectivity configuration are defined where NR gNB acts as the master node MgNB of the dual connectivity and another NR gNB acts as the secondary node SgNB; Rinne, [0043] discloses merging flows of one PDU session form the SgNB to the MgNB when SCG bearer types get reconfigured to the MCG bearer types; Rinne, [0045] discloses PDU session may be split in a manner taking into account the QoS flows and their requirements for the PDS session to DRB mapping and it is noted that bearer reconfigurations happen by radio reasons and are in full control by the RAN nodes such as eNB, gNB, etc.; Rinne, [0036] discloses the 5G quality of service QoS framework is based on the QoS flows that RAN can independently map to the radio bearers; Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Horn to incorporate the 
Regarding claim 21, Horn in view of Rinne discloses:
The communication method according to claim 1, wherein the plurality of QoS flows comprise a second QoS flow, and wherein the second QoS flow is a QoS flow that is on the second bearer and that has not been switched to the master base station (Horn, [0052] discloses at least one of the multiple data bearers may be served by a master eNB and remaining ones of the multiple data bearers may be served by secondary eNB; Rinne, [0038] discloses in a SCG bearer type of dual connectivity, the core network splits the data flows of a PDU session towards a master gNB and to a secondary gNB).


Claim 2-3, 5, 8-11, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of Rinne et al. (US Patent Publication 2020/0084815 herein after referenced as Rinne) and further in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu).

Regarding claim 2 and claim 13, Horn in view of Rinne discloses:
The communication method according to claim 1, wherein the method further comprises and The master base station according to claim 12, wherein the at least one processor is further configured to sending, by the master base station, a first Radio Resource Control (RRC) message to the terminal device, (Horn, Fig. 10 & [0088] discloses triggering at step 5, an RRC Connection Reconfiguration message (i.e. reads on RRC message) from the MeNB (i.e. reads on master base station) to the UE (i.e. reads on terminal device); Horn, [0042] discloses radio resource control RRC message).
“wherein the first RRC message indicates that the first QoS flow of the first session is switched from the secondary base station to the master base station.”
In a related field of endeavor, Fu discloses: 
wherein the first RRC message indicates that the first QoS flow of the first session is switched from the secondary base station to the master base station (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged (i.e. reads on the first flow of the first session is switched from the secondary base station to the master base station), the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message (i.e. reads on first RRC message) or after feeding back a reconfiguration complete message (i.e. reads on a first RRC response message); Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources of the added secondary base station according to the RRC reconfiguration message and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Fu, [0147] discloses the target base station notifies the master base station of a corresponding dedicated common resource configuration and the master base station notifies the UE via an RRC reconfiguration message; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station sends an RRC reconfiguration message to the UE to instruct the UE to merge the bearers by switching the bearer from the secondary base station to the master base station utilizing the indicated resource configuration in the RRC reconfiguration message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Horn in view of Rinne to incorporate the teachings of Fu for the purpose of providing the system with a means to allow the master base station to directly instruct the UE to perform the reconfiguration of the bearers back to the master base station (Fu, [0142] & [0154]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited 
Regarding claim 3 and claim 14, Horn in view of Rinne and further in view of Fu discloses:
The communication method according to claim 2, wherein the method further comprises: and The master base station according to claim 13, wherein the at least one processor is further configured to sending, by the master base station, first information to the terminal device, wherein the first information instructs the terminal device to set up, with the master base station, a first bearer corresponding to the first session, wherein a QoS flow corresponding to the first bearer comprises the first QoS flow, and wherein the first information comprises a configuration parameter of the first bearer (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged, the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message or after feeding back a reconfiguration complete message; Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources (i.e. reads on first information configuration parameters) of the added secondary base station according to the RRC reconfiguration message (i.e. indicates obviousness that the bearer resources configuration parameters are included in the reconfiguration message) and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Rinne, [0039]-[0041] discloses the association between the UE and a packet data network is based on PDU sessions and the UE may have one or more PDU session where data flows of one PDU session are delivered over one RAN node to the UE or from the UE via one RAN node to the packet data network and discloses in 5G, PDU sessions are defined between the 5G-CN and UE (i.e. reads on PDU session between terminal device and a core network) through the user plane function hosting the gateway functionality and through the serving gNB and one PDU session which carries multiple QoS flows can be mapped to multiple data radio bearers DRBs based on their QoS requirements and discloses dual connectivity configuration are defined where NR gNB acts as the master node MgNB of the dual connectivity and another NR gNB acts as the secondary node SgNB; Rinne, [0043] discloses merging flows of one PDU session form the SgNB to the MgNB when SCG bearer types get reconfigured to the MCG bearer types.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE utilizes the bearer resources configuration parameters included in the RRC reconfiguration message when the transmissions to the UE are switched back to the first MeNB from the SeNB). 
Regarding claim 5, Horn in view of Rinne and further in view of Fu discloses:
The communication method according to claim 3, wherein the configuration parameter of the first bearer comprises at least one of a mapping relationship between the first bearer and the QoS flow or a parameter of the QoS flow comprised by the first bearer (Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).
Regarding claim 8 and claim 17, Horn discloses:
A communication method, comprising: and A terminal device, comprising: a communications interface; a memory, the memory configured to store an instruction; and at least one processor, connected to both the memory and the communications  (Horn, [0151] discloses the steps of a method or algorithm described in connection with the disclosure may be embodied in a software module executed by a processor and the processor and storage medium may reside as discrete components in a user terminal; Horn, [0117] discloses an apparatus includes at least one processor coupled to a transceiver or the like and to a memory holding instructions for establishing a connection).
receiving, by a terminal device, a first Radio Resource Control (RRC) message from a master base station, (Horn, Fig. 10 & [0088] discloses triggering at step 5, an RRC Connection Reconfiguration message (i.e. reads on RRC message) from the MeNB (i.e. reads on master base station) to the UE (i.e. reads on terminal device); Horn, [0042] discloses radio resource control RRC message; Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers; Horn, [0033] discloses RAN may include a number of evolved Node Bs eNBs wherein an eNB is an entity that communicates with the UEs and may be referred to as a Node B, base station, an access point, etc..).
(Horn, Fig. 14 & [0100] discloses at step 2, the MeNB (i.e. reads on master base station) requests the SeNB (i.e. reads on secondary base station) to allocate / modify radio resources and depending on the actual scenario, it might contain E-RAB characteristics, UE capabilities and the current radio resource configuration of the UE or similar parameters; Horn, [0082] discloses as shown in Fig. 14, the addition and modification of the SeNB will require the S1-U tunnel associated with the EPS bearers of the UE to be moved to and from an SeNB; Horn, Fig. 14 & [0027] discloses a design of a call flow for taking back data bearers from a secondary eNB by a master eNB for data bearers (i.e. indicates obviousness that reads on switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session from a secondary bearer of the secondary base station to the master base station) terminated at the core network; Horn, [0061] discloses a data connection is a data path between two entities exchanging data and may be referred to as a PDN connection, etc. (i.e. reads on first session) and the PDN may have one or more associated data bearers so the UE can perform QoS for traffic related to that PDN (i.e. indicates obviousness that each data bearers has its own QoS traffic flow and therefore reads on a first QoS flow in a plurality of QoS flows of a first session); Horn, [0043] discloses a UE is configured with multiple data bearers for data communication and may be referred to as an EPS bearer and a data bearer may be established to a designated entity and may remain established throughout the lifetime of the connection and each data bearer may be associated with various characteristics such as one or more traffic flow templates, quality of service QoS parameters for data transfer, etc. and each data bearer may correspond to a radio bearer (i.e. indicates obviousness that each data bearer flow has its own radio bearer connection) and the dedicated data bearers may typically be associated with traffic of a specific type and associated with certain QoS; Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers (i.e. indicates obviousness of a first bearer connection to a master base station MeNB and a secondary bearer connection to a secondary base station SeNB); Horn, [0033] discloses RAN may include a number of evolved Node Bs eNBs wherein an eNB is an entity that communicates with the UEs and may be referred to as a Node B, base station, an access point, etc.. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the master base station and secondary base station has its own radio bearer and a data connection that includes multiple data bearer QoS flows wherein the request to modify send from the master base station MeNB to the secondary base station SeNB would include instructions to switch the data bearer QoS flow from the secondary base station radio bearer back to the master base station radio bearer).
wherein the first session is a packet data unit (PDU) session (Horn, [0058] discloses x3-U may be a new data plane interface between master eNB and secondary eNB and may carry PDCP protocol data units PDUs (i.e. indicates obviousness that the session includes a PDU session) on the uplink and downlink over GTP; Horn, [0050] discloses packet data convergence protocol PDCP.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the data connection session would include a PDU session).
(Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers (i.e. indicates obviousness of a first bearer connection to a master base station MeNB and a secondary bearer connection to a secondary base station SeNB)).
(Horn, [0106]-[0107] discloses a Master eNB may send an E-RAB modification indication message to the MME for data bearers to be offloaded and this message may include a list of data bearers to be off-loaded and pertinent information for each data bearer and discloses the pertinent information for each data bearer such as a data bearer ID (i.e. reads on ID of the first QoS flow)).
and sending, by the terminal device, a first RRC response message to the master base station, wherein the first RRC response message responds to the first RRC message (Horn, Fig. 10 & [0088] discloses at step 8, the MeNB (i.e. reads on master base station) receives an RRC Connection Reconfiguration Complete message (i.e. reads on first RRC response message) from the UE (i.e. reads on terminal device)).
Horn discloses switching radio bearers back from the secondary base station to the master base station as well as disclosing that an RRC reconfiguration message is sent to the UE by the master base station and receives an RRC reconfiguration complete message and also discloses providing a PDU session but fails to explicitly disclose “wherein the first RRC message indicates that a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a second bearer from a secondary base station to the master base station,” and “wherein the first session is a packet data unit (PDU) session between the terminal device and a core network” and “and wherein the first RRC message includes an identity (ID) of the first QoS flow;”. 
In a related field of endeavor, Rinne discloses:
wherein the first session is a packet data unit (PDU) session between the terminal device and a core network, (Rinne, [0039]-[0041] discloses the association between the UE and a packet data network is based on PDU sessions and the UE may have one or more PDU session where data flows of one PDU session are delivered over one RAN node to the UE or from the UE via one RAN node to the packet data network and discloses in 5G, PDU sessions are defined between the 5G-CN and UE (i.e. reads on PDU session between terminal device and a core network) through the user plane function hosting the gateway functionality and through the serving gNB and one PDU session which carries multiple QoS flows can be mapped to multiple data radio bearers DRBs based on their QoS requirements and discloses dual connectivity configuration are defined where NR gNB acts as the master node MgNB of the dual connectivity and another NR gNB acts as the secondary node SgNB; Rinne, [0043] discloses merging flows of one PDU session form the SgNB to the MgNB when SCG bearer types get reconfigured to the MCG bearer types; Rinne, [0045] discloses PDU session may be split in a manner taking into account the QoS flows and their requirements for the PDS session to DRB mapping and it is noted that bearer reconfigurations happen by radio reasons and are in full control by the RAN nodes such as eNB, gNB, etc.; Rinne, [0036] discloses the 5G quality of service QoS framework is based on the QoS flows that RAN can independently map to the radio bearers; Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Horn to incorporate the teachings of Rinne for the purpose of optimizing the QoS flow to DRB mapping (Rinne, [0038]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a PDU session service in a system that performs data bearer splitting and merging as taught by Horn) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a PDU service in a system that performs data bearer splitting and merging, wherein the PDU session service includes a session between the terminal and a core network as taught by Rinne) 
	Horn in view of Rinne fails to disclose “wherein the first RRC message indicates that a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a second bearer from a secondary base station to the master base station,” and “and wherein the first RRC message includes an identity (ID) of the first QoS flow;”.
In a related field of endeavor, Fu discloses: 
wherein the first RRC message indicates that a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a second bearer from a secondary base station to the master base station, and wherein the first RRC message includes an identity (ID) of the first QoS flow; (Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier (i.e. reads on identity of the first QoS flow), a bearer specific resource and other information; Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message (i.e. reads on first RRC message) and the UE allocates the bearer resources of the added secondary base station according to the RRC reconfiguration message and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the master base station (i.e. reads on a first RRC response message); Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged (i.e. reads on the first flow of the first session is switched from the secondary base station to the master base station), the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message (i.e. reads on first RRC message) or after feeding back a reconfiguration complete message (i.e. reads on a first RRC response message); Fu, [0147] discloses the target base station notifies the master base station of a corresponding dedicated common resource configuration and the master base station notifies the UE via an RRC reconfiguration message; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station; Fu, [0098]-[0099] discloses a UE connected with a secondary base station tends to provide a link with a higher quality (i.e. indicates obviousness that the bearer or link has a quality of service and are therefore QoS flows) and discloses a part of data bearers (i.e. reads on plurality of flows).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station sends an RRC reconfiguration message to the UE that includes a bearer identifier to instruct the UE to merge the bearers by switching the bearer from the secondary base station to the master base station utilizing the indicated resource configuration in the RRC reconfiguration message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Horn in view of Rinne to incorporate the teachings of Fu for the purpose of providing the system with a means to allow the master base station to directly instruct the UE to perform the reconfiguration of the bearers back to the master base station (Fu, [0142] & [0154]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of sending an RRC reconfiguration message to the UE from a master base station as taught by Horn) with another known element (i.e. performing a process of sending an RRC reconfiguration message to the UE from a master base station, wherein the reconfiguration message reconfigures the bearers from a second base station back to the master base station as taught by Fu) to obtain the predictable result of the system performing a process of 
Regarding claim 9 and claim 18, Horn in view of Rinne and further in view of Fu discloses:
The communication method according to claim 8, wherein the method further comprises and The terminal device according to claim 17, wherein the at least one processor is further configured to receiving, by the terminal device, first information from the master base station, wherein the first information instructs the terminal device to set up, with the master base station, a first bearer corresponding to the first session, wherein a QoS flow corresponding to the first bearer comprises the first QoS flow, and wherein the first information comprises a configuration parameter of the first bearer (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged, the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message or after feeding back a reconfiguration complete message; Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources (i.e. reads on first information configuration parameters) of the added secondary base station according to the RRC reconfiguration message (i.e. indicates obviousness that the bearer resources configuration parameters are included in the reconfiguration message) and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Rinne, [0039]-[0041] discloses the association between the UE and a packet data network is based on PDU sessions and the UE may have one or more PDU session where data flows of one PDU session are delivered over one RAN node to the UE or from the UE via one RAN node to the packet data network and discloses in 5G, PDU sessions are defined between the 5G-CN and UE (i.e. reads on PDU session between terminal device and a core network) through the user plane function hosting the gateway functionality and through the serving gNB and one PDU session which carries multiple QoS flows can be mapped to multiple data radio bearers DRBs based on their QoS requirements and discloses dual connectivity configuration are defined where NR gNB acts as the master node MgNB of the dual connectivity and another NR gNB acts as the secondary node SgNB; Rinne, [0043] discloses merging flows of one PDU session form the SgNB to the MgNB when SCG bearer types get reconfigured to the MCG bearer types.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE utilizes the bearer resources configuration parameters included in the RRC reconfiguration message when the transmissions to the UE are switched back to the first MeNB from the SeNB). 

The communication method according to claim 9 and The terminal device according to claim 18, wherein the configuration parameter of the first bearer is the same as a configuration parameter of the second bearer, wherein the second bearer is a bearer that is in the first session, and wherein a QoS flow corresponding to the second bearer comprises the first QoS flow (Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).
Regarding claim 11 and claim 20, Horn in view of Rinne and further in view of Fu discloses:
The communication method according to claim 10 and The terminal device according to claim 19, wherein the configuration parameter of the first bearer comprises at least one of a mapping relationship between the first bearer and the QoS flow or a parameter of the QoS flow comprised by the first bearer (Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).


Claim 4, 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of Rinne et al. (US Patent Publication 2020/0084815 herein after referenced as Rinne) in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu) and further in view of LEE et al. (US Patent Publication 2016/0135174 herein after referenced as Lee).

Regarding claim 4 and claim 15, Horn in view of Rinne and further in view of Fu discloses:
The communication method according to claim 3 and The master base station according to claim 14, wherein the configuration parameter of the first bearer is the same as a configuration parameter of the second bearer, wherein the second bearer is a bearer that is in the first session, and wherein a QoS flow corresponding to the second bearer comprises the first QoS flow; (Rinne, [0038] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN).
and wherein the method further comprises: receiving, by the master base station, second information from the secondary base station, wherein the second information comprises the configuration parameter of the second bearer;  (Horn, [0102]-[0103] discloses the SeNB provides the new radio resource configuration to the MeNB and discloses the MeNB endorses the new configuration).
Horn in view of Rinne and further in view of Fu fails to disclose “and determining, by the master base station, the first information based on the second information.”
In a related field of endeavor, Lee discloses:
and determining, by the master base station, the first information based on the second information (Lee, Fig. 14 & [0149]-[0150] discloses upon receiving the X2-E-RAB SETUP RESPONSE message, the MeNB transmits an RRC connection reconfiguration message which includes the information related to RRC connection reconfiguration received via the X2-E-RAB SETUP RESPONSE message to the UE (i.e. reads on determining, by the master base station, the first information based on the second information) and discloses upon receiving the RRC connection reconfiguration message, the UE transmits an RRC reconfiguration complete message to the MeNB in order to inform the MeNB that corresponding DRBs are setup; Lee, [0146] discloses the SeNB maps QoS of EPS bearers to QoS of radio bearers and transmits a response message which includes the information E-RABs to be setup and information related to RRC connection reconfiguration to the MeNB and the response message may be called an X2-E-RAB SETUP RESPONSE message and information related to RRC connection reconfiguration may include Radio Bearer QoS, EPS RB Identity, etc.). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Horn in view of Rinne and further in view of Fu to incorporate the teachings of Lee for the purpose of providing the system with a means to inform the UE of which bearers to setup (Lee2, [0149]-[0150]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of receiving bearer information by a base station as taught by Horn) with another known element (i.e. performing a process of receiving bearer information by a base station, wherein the base station determines and retrieves the information from the received bearer information to be included in the reconfiguration message to allow the UE to setup the correct bearer as taught by Lee) to obtain the predictable result of the system performing a process of receiving bearer information by a base station (i.e. as taught by Horn & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.

The communication method according to claim 4, wherein the method further comprises: receiving, by the master base station, first data from the secondary base station, wherein the first data is data that corresponds to the first QoS flow and that is received by the secondary base station from the core network; and sending, by the master base station, the first data to the terminal device by using the first bearer (Rinne, [0038]-[0039] discloses the RAN manages, controls, optimizes and implements the QoS flow to DRB mapping and splitting a PDU session means splitting data packets of the flows contained in a PDU session properly to the master gNB and to the secondary gNB and the packets of the same flow are directed to the same DRB and different flows may be directed to different DRBs and multiple flows may be directed to the same DRB whenever their QoS treatment is expected to be similar in the RAN and discloses the association between the UE and a packet data network is based on PDU sessions and the UE may have one or more PDU session where data flows of one PDU session are delivered over one RAN node to the UE or from the UE via one RAN node to the packet data network).
Regarding claim 7, Horn in view of Rinne in view of Fu and further in view of Lee discloses:
(Horn, Fig. 14 & [0102] discloses at step 4, the SeNB (i.e. reads on secondary base station) provides the new radio resource configuration (i.e. reads on first data) to the MeNB (i.e. reads on master base station); Horn, [0038] discloses the eNBs 130 and 132 may communicate with each other via an X2 interface (i.e. reads on session tunnel)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645